Citation Nr: 1826285	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-32 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition, elevated intraocular pressures, unknown etiology, and pre-glaucoma open angle with cupping of optic discs.

2.  Entitlement to an initial compensable disability rating for left eye lattice degeneration.

3.  Entitlement to an initial compensable disability rating for acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before a Decision Review Officer (DRO) in a June 2012 hearing and before the undersigned Veterans' Law Judge (VLJ) in a January 2018 hearing.  During that hearing, the Veteran waived RO review of new evidence.  

During the period of the appeal, the RO granted service connection for gout, left great toe and right hip, in an October 2012 Rating Decision.  Therefore, this claim has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issues of initial compensable disability ratings for left eye lattice degeneration and acne are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At minimum, the evidence is in relative equipoise as to whether the Veteran's current bilateral eye condition, elevated intraocular pressures, unknown etiology, and pre-glaucoma open angle with cupping of optic discs, is etiologically related to in-service trauma.

CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for a bilateral eye condition, with elevated intraocular pressures, unknown etiology, and pre-glaucoma open angle with cupping of optic discs, have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  Given the favorable disposition of the service connection claim, the Board finds that all notification and development action needed to fairly adjudicate that claim has been accomplished.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including arthritis, organic neurological disorders, and psychoses, are presumed to be serviced connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

In this case, the Veteran has asserted that his bilateral eye condition is a result of eye trauma during active service in 1984 when he was kicked in the head.  The Board has reviewed the Veteran's service treatment records (STRs) and a November 1984 STR documented that the Veteran received an eye injury.  Additionally, eye complaints are noted in the Veteran's STRs beginning in February 1998 and continued periodically throughout active service.
In a September 2017 VA opinion, the examiner found that it was less likely than not that the Veteran's current bilateral open angle glaucoma was proximately due to or the result of his active service or his already service-connected left eye lattice degeneration.  However, in a January 2018 opinion, the Veteran's private eye physician wrote that there was a "high chance" that the Veteran's open angle glaucoma was related to or was the result of his previous eye trauma.  The rationale was that glaucoma could be heavily affected by trauma and did not always present right away, but could manifest years and decades later.

Additionally, in a January 2018 statement, the Veteran noted that in a 2005 study, it was found that the association between myopia, open angle glaucoma, and pigment dispersion, was "striking."  The study found that it could be postulated that there was significant prevalence of open angle glaucoma in patients with retinal lattice degeneration, especially in combination with myopia.  The Board notes that the Veteran is already service-connected for retinal lattice degeneration.

Weighing the conflicting evidence, the Board finds that the January 2018 opinion from the Veteran's private physician, finding a nexus between the Veteran's current open angle glaucoma and active service, combined with the competent and credible lay statements, are of at least equal probative value to the September 2017 VA examiner's negative nexus opinion.  The Board thus finds that it is at least as likely as not that the Veteran's bilateral eye condition, elevated intraocular pressures, unknown etiology, and pre-glaucoma open angle with cupping of optic discs, is etiologically related to active service.  Accordingly, the criteria for service connection have been met, and the claim is granted.


ORDER

Entitlement to service connection for bilateral eye condition, with elevated intraocular pressures, unknown etiology, and pre-glaucoma open angle with cupping of optic discs, is granted.


REMAND

Concerning the increased rating claims for left eye lattice degeneration and acne, in the January 2018 hearing, the Veteran testified that the VA examiner did not properly administer his eye examination.  Additionally, the Veteran noted that he was scheduled for another eye surgery after his hearing.  Furthermore, concerning the Veteran's acne, the Board notes that the last VA examination to evaluate the nature and severity of his condition was in September 2012.  Finally, the above grant of service connection for a bilateral eye condition may substantially affect the rating assigned for the left eye lattice degeneration, as well as the characterization of that disability.  As a result, and in light of the Veteran's detailed hearing testimony, VA examinations are necessary to determine the current nature, extent, and severity of his service-connected left eye lattice degeneration and acne.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning these claims.

2. After the above has been completed, schedule the Veteran for appropriate VA eye and skin examinations to address the current nature, extent, and severity of his service-connected left eye lattice degeneration and acne.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination must note a review of the file.  All opinions must be supported by a detailed rationale.  

All indicated tests and studies must be performed, in accordance with the pertinent Disability Benefits Questionnaires for these disabilities, and all findings should be set forth in detail.  The examiners should identify all complications and symptoms attributable to the Veteran's service-connected disabilities, in accordance with the rating criteria.  

3. After the completion of the instructions of the previous paragraphs, and any other development deemed necessary, readjudicate the Veteran's claims.  The AOJ is reminded, as noted above, that service connection is now in effect for a bilateral eye disability.  If any determinations remain unfavorable, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


